Dismissed and Memorandum Opinion filed July 29, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00562-CR

                       HAMZEH H. SHARAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-CCR-191690

                          MEMORANDUM OPINION

      This is an appeal from denial of relief on a post-conviction application for a
writ of habeas corpus filed in a misdemeanor case in which community supervision
was ordered. Concluding the application in question is an impermissible
subsequent application for a writ of habeas corpus, we dismiss this appeal.

      Appellant Hamzeh H. Sharan pleaded no contest to the Class B
misdemeanor of knowingly or intentionally possessing a usable quantity of
marihuana in the amount of two ounces or less. Tex. Health & Safety Code Ann.
§ 481.121(a), (b)(1). In 2017, the trial court accepted the guilty plea, deferred
adjudication, and placed appellant on community supervision. In April 2019,
appellant filed an application for a writ of habeas corpus arguing that his plea was
not knowing and voluntary because his former counsel had not advised him of the
immigration consequences of the plea. See Tex. Code Crim. Proc. Ann. art. 11.072,
§ 1. The trial court denied relief in an order signed in July 2019, from which
appellant appeals. See Tex. Code Crim. Proc. Ann. art. 11.072, § 8.

       Appellant, however, had previously filed                   an    application     seeking
habeas-corpus relief on the same grounds. In December 2018, appellant filed his
“Non Inmate Applicant’s Petition for Writ of Habeas Corpus and Motion to Vacate
Conviction,” in which he also argued that his plea was not knowing and voluntary
due to deficient advice from his counsel regarding immigration consequences. The
trial court held an evidentiary hearing on this application in February 2019 and
signed an order that same month denying relief on the merits of all claims raised in
the application.1

       Code of Criminal Procedure article 11.072, section 9(a), provides:

       If a subsequent application for a writ of habeas corpus is filed after
       final disposition of an initial application under this article, a court may
       not consider the merits of or grant relief based on the subsequent
       application unless the application contains sufficient specific facts
       establishing that the current claims and issues have not been and could
       not have been presented previously in an original application or in a
       previously considered application filed under this article because the
       factual or legal basis for the claim was unavailable on the date the
       applicant filed the previous application.

       1
        As it was not entirely clear from the record what action the trial court had taken on the
December 2018 application, we abated for additional findings, which the trial court provided and
which are reflected in this opinion.

                                               2
Tex. Code Crim. Pro. Ann. art. 11.072, § 9(a). A “final disposition” of an initial
application “must entail a disposition relating to the merits of all the claims
raised.” Ex parte Torres, 943 S.W.2d 469, 474 (Tex. Crim. App. 1997). Here, in
February 2019, the trial court rendered a final disposition of all claims raised in
appellant’s December 2018 application. Appellant did not appeal; instead,
appellant sought habeas-corpus relief on the same grounds in his April 2019
application, the denial of which he now appeals. Because the April 2019
application was a subsequent application for a writ of habeas corpus that (1) was
filed after final disposition of appellant’s initial application and (2) raised no
previously unavailable factual or legal basis for the claim, this court is barred from
considering its merits. Tex. Code Crim. Proc. Ann. art. 11.072, § 9(a).

      We dismiss this appeal. See id.; Tex. R. App. P. 43.2(f).




                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Justices Jewell, Spain, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             3